IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1399-06


ROLANDO VEGA, JR., Appellant

v.


THE STATE OF TEXAS





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

SAN PATRICIO COUNTY



 Per curiam.


O P I N I O N



	Appellant was charged with evading arrest in district court.  He pleaded guilty and
was convicted.  On appeal, Appellant argued that the district court lacked felony jurisdiction
over the case because the indictment charged Appellant with a misdemeanor.  The Court of
Appeals affirmed, holding that Appellant waived any error in the indictment by his failure
to object.  Vega v. State, __ S.W.3d __ (Tex. App. - Corpus Christi, No. 13-05-00133-CR,
delivered July 27, 2006). 
	Appellant has filed a petition for discretionary review contending that the Court of
Appeals erred in its analysis because, since the trial court lacked jurisdiction, the judgment
is void and may be attacked at any time.  We recently addressed a similar issue in Teal v.
State,  S.W.3d  (Tex. Crim. App. No. 689-06, delivered March 7, 2007).  In Teal, we
noted that defects in an indictment are waived if not objected to before trial, but the
indictment must at the very least allege that a person committed an offense in order to vest
a trial court with jurisdiction.  We concluded that the indictment in that case was sufficient
to vest the trial court with felony jurisdiction because, although it omitted one of the elements
required to elevate the offense to a felony, it contained the other element, and "the district
court could conclude, from the face of the charging instrument, that the State intended to
charge a felony."  
	The Court of Appeals in the instant case did not have the benefit of our opinion in
Teal.  Accordingly, we grant Appellant's petition for discretionary review, vacate the
judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of
our opinion in Teal.

DATE DELIVERED: April 25, 2007
DO NOT PUBLISH